Citation Nr: 1117285	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  04-01 108	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of heat stroke.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran had service in the National Guard from October 1976 to February 1977, and from January to November 1995, with additional periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) between April 1976 and May 1997.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The RO in Indianapolis, Indiana, subsequently assumed jurisdiction over the claim.

As support for her claim, the Veteran testified at a hearing at that RO in April 2009 before a Veterans Law Judge of the Board (Travel Board hearing).  Following that hearing, the Veteran submitted additional evidence and waived her right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010). 

In June 2009, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  Since, however, the Veterans Law Judge who had presided over the Veteran's April 2009 hearing since had retired, she was given the option of having another hearing before a different Veterans Law Judge that will ultimately decide her appeal.  The law requires that the Veterans Law Judge who conducted a hearing on an appeal must participate in any Board decision made on that appeal.  38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.707 (2010).  And after responding in October 2010 that she wanted another hearing, the Board again remanded her claim in November 2010 to schedule this additional hearing.  She had this additional hearing in February 2011; the undersigned judge presided.  So this case is again before the Board.


FINDINGS OF FACT

There is no competent and credible medical or other evidence confirming the Veteran has any residuals of heat stroke, or has at any time since filing this claim, so she has not established that she has relevant current disability.  Although she has been treated for several conditions since separating from service, there is no indication they are related to or a residual of heat stroke, even assuming, as she alleges, she had a heat stroke during her active military service.  


CONCLUSION OF LAW

The Veteran does not have current disability as a residual of heat stroke due to disease or injury incurred in or aggravated by her active military service.  38 U.S.C.A. §§ §§ 101(21), (24), 106, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6(a), (d), 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).  

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 2004, March 2006, and February 2007.  The letters informed her of the evidence required to substantiate her claim and of her and VA's respective responsibilities in obtaining this supporting evidence.  Note also that the March 2006 and February 2007 letters complied with Dingess by as well discussing the downstream disability rating and effective date elements of her claim.  

And of  equal or even greater significance, after providing that additional Dingess notice in March 2006 and February 2007, the RO and AMC readjudicated her claim in the February 2008 and July 2010 SSOCs - including considering any additional evidence received in response to that additional notice.  So any arguable timing defect in the provision of that additional notice has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of her claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; The RO obtained her available service treatment records (STRs), VA treatment records, and any lay statements provided by her or others.  In addition, the RO obtained her Social Security Administration (SSA) records and, as mentioned, she testified at two hearings before the Board.

The Veteran has not been provided a VA compensation examination.  As will be explained, however, there is no indication she has any residuals of heat stroke, including at any time since filing this claim; instead, there is only her unsubstantiated allegation.  And while it is true that she is competent, even as a lay person, to proclaim having experienced certain symptoms, she is not also competent to associate these symptoms with heat stroke and, in turn, her military service.  VA does not have an obligation to schedule a VA compensation examination in this circumstance because there is no current disability to associate with or attribute to her military service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability).  So an examination is not needed to fairly decide this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

The Board also is satisfied there was substantial compliance with its June 2009 and November 2010 remand directives in obtaining (or at least attempting to) all available STRs, especially those mentioned that purportedly would substantiate the Veteran's allegation of having sustained a heat stroke in July 1978 or July 1979 while on ACDUTRA at Ft. Irwin, California, and later being hospitalized for several days.  She also had the additional hearing she requested before the Board.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing her.

II.  Whether the Veteran is Entitled to Service Connection for Residuals of Heat Stroke

The Veteran may be awarded service connection by showing that she currently has disability resulting from a disease or an injury incurred in or aggravated by her active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).


To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that she was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for other periods of service does not obviate the need to establish that she is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during inactive service, the record must establish that she was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Service connection also may be granted on a presumptive basis for certain diseases that are chronic, per se, if the disease manifested to a compensable degree (generally of at least 10-percent disabling) within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption, however, is rebuttable by probative evidence to the contrary and, as specifically concerns this particular claim at hand, does not apply to a claim based on ACDUTRA or INACDUTRA service.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  There also is no presumption of soundness or aggravation for ACDUTRA and INACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).


A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, flat feet, tinnitus, varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Medical evidence is not always or categorically required when the determinative issue involves either medical etiology or diagnosis, but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether his present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  


When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a claimed disability, VA adjudicators are responsible for determining whether the evidence supports the claim or is in relative equipoise (about evenly balanced for and against the claim), with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As explained, the most fundamental requirement for any service-connection claim is that the Veteran must have proof she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).


Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, though, the Veteran has neither provided nor identified any competent and credible medical or lay evidence establishing she has residuals of a heat stroke, or for that matter has at any point since filing this claim in June 2001.  Her STRs note a diagnosis of heat stroke in April 1996, along with various complaints of vomiting and general malaise in service.  But the only diagnosed manifestation of heat stroke was in April 1996 and apparently resolved with treatment since there was no further indication of the condition while in service, such as would be evidenced by an objective clinical finding.  The Board's June 2009 remand, in part, was to try and obtain additional records concerning another stroke she reportedly earlier had suffered in July 1978 or July 1979 while on ACDUTRA at Ft. Irwin, California, resulting in her hospitalization for several days.  But even accepting that she had a heat stroke during her active military service, and perhaps even two (as both she and her husband alleged in their hearing testimony), she still has to show she has consequent disability - meaning since filing this claim, so not just while in service, rather also since service as a civilian.  And, unfortunately, it is in this critical respect that her claim fails.  That is to say, merely establishing she suffered a heat stroke while in service is not tantamount to granting service connection because there has to be resultant disability to establish chronicity (permanency) of that injury in service.  See 38 C.F.R. § 3.303(b).  And, here, there has been no additional diagnosis of heat stroke or any associated residuals during the several years since service, including since filing this claim, to in turn suggest she has a current, chronic, resultant disability.


Further concerning this, the record shows the Veteran has received outpatient treatment on a number of occasions since service, including from July 2001 to November 2003, at the local VA medical center (VAMC).  But that treatment was for various other medical complaints and diagnoses.  These VA outpatient treatment records do not mention or note either explicitly or implicitly any complaints concerning heat stroke, or associated residuals, and therefore do not show any consequent diagnosis that is relevant to this appeal.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

There also are no other medical records on file indicating or even suggesting she has experienced, received or required treatment for heat stroke or associated residuals since service, so including since that episode in April 1996.

As I as presiding judge reiterated during the more recent February 2011 hearing, the mere fact the Veteran admittedly had a stroke during her active military service and, again, perhaps even two if she and her husband are to be believed, is not sufficient reason, alone, to grant service connection where, as here, she has not also established she has any residual disability.  See the transcript of the February 2011 Travel Board hearing at page 37.  Moreover, to try and give her an opportunity to provide this supporting evidence, the Board held the record open an additional 60 days following that hearing.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a Veterans Law Judge (VLJ) at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the VLJ must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set 

a deadline by which the record will close and notify the appellant of that deadline before the claim may be adjudicated).  The presiding judge documented in the transcript of the hearing that the Veteran had 60 days to submit this additional evidence, or to request an extension if she needed more time, and this 60-day allowance to submit this additional evidence expired on April 18, 2011, without her submitting any additional evidence or requesting an extension to do so.

So, in sum, the Veteran's and her husband's hearing testimony, as well as the two additional lay statements from her daughter and step-mother dated in March and April 2009, respectively, do not establish the Veteran has experienced any residuals of stroke since her June 2001 claim for this condition.  This lay testimony has to be competent and credible to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit recognized lay evidence as potentially competent to support the presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  But the Federal Circuit Court also went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  And when, as here, the Board determines that lay testimony, even if competent, is not also credible (here, specifically insofar as establishing current disability since the filing of this claim, rather than regarding the claimed event (i.e., stroke) in service), a VA examination and medical nexus opinion are not required.  Cf. Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Accordingly, there is no reasonable doubt to resolve in her favor, and this claim must be denied.  38 U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for residuals of heat stroke is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


